
	
		I
		112th CONGRESS
		2d Session
		H. R. 6237
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2012
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to provide for grants to
		  small business development centers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Main Street Stabilization Act of
			 2012.
		2.In
			 generalSection 21 of the
			 Small Business Act (15 U.S.C. 648), is amended by adding at the end the
			 following new subsection:
			
				(o)Main street
				stabilization
					(1)In
				generalThe Administration shall establish a grant program for
				small business development centers in accordance with this subsection. To be
				eligible for the program, a small business development center must be in good
				standing and comply with the other requirements of this section. Funds made
				available through the program shall be used to—
						(A)develop business
				advisory capacity to provide expert consulting and education to assist small
				businesses and to, in areas of high demand, shorten the response time of small
				business development centers, and, in rural areas, support added outreach in
				remote communities;
						(B)develop a
				portfolio of online survival and growth tools and resources that struggling
				small business concerns can utilize through the Internet;
						(C)deploy additional
				resources to help specific industry sectors with a high presence of small
				business concerns, which shall be targeted toward clusters of small businesses
				with similar needs and build upon best practices from earlier assistance;
				and
						(D)develop a formal
				listing of financing options for small business capital access.
						(2)Award size
				limitThe Administration may not award an entity more than
				$250,000 in grant funds under this subsection.
					(3)AuthoritySubject
				to amounts approved in advance in appropriations Acts and separate from amounts
				approved to carry out the program established in subsection (a)(1), the
				Administration may make grants or enter into cooperative agreements to carry
				out this subsection.
					(4)AuthorizationThere
				is authorized to be appropriated not more than $2,500,000 for the purposes of
				carrying out this subsection for each of the fiscal years 2013 and
				2014.
					.
		
